Case 1:18-cv-01164-STA-jay Document 77 Filed 08/18/20 Page 1 of 2                 PageID 913




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


TERRI PETERSON,

       Plaintiff,

vs.                                                    Docket No.: 1:18-cv-01164-STA-jay

WEST TN EXPEDITING, INC.,

        Defendant.


                       ORDER APRROVING SUPERSEDEAS BOND
                       AND STAYING EXECUTION OF JUDGMENT
                           PENDING DECISION ON APPEAL


       Defendant West TN Expediting, Inc. filed its Motion, pursuant to Federal Rule of Civil

Procedure 62(b), moving this Court for an order approving its supersedeas bond on appeal and

subsequently staying enforcement of the jury verdict and Final Judgment. (ECF No. 76.) The

Motion is GRANTED.

       On February 21, 2020, this Court entered its Final Judgment memorializing the jury

verdict, against West TN Expediting for retaliation, awarding damages in the amount of $50,000

for back pay and $100,000 for punitive damages. (ECF No. 54). On April 28, 2020, Plaintiff

Terri Peterson filed a Motion for Attorney’s Fees in the amount of $114,760.00. (ECF No. 66).

On March 23, 2020, Defendant filed a Motion for New Trial. (ECF No. 59). On June 26, 2020,

this Court ruled on both Motions, granting Plaintiff’s Motion for Attorney’s Fees in the amount

of $114,760.00 and denying Defendant’s Motion for New Trial. (ECF Nos. 70; 71). Defendant

filed its Notice of Appeal on Friday, July 24, 2020.

       Defendant filed its Motion for Approval of Supersedeas Bond Staying Execution of Final
Case 1:18-cv-01164-STA-jay Document 77 Filed 08/18/20 Page 2 of 2                       PageID 914




Judgment on August 14, 2020, and attached the proposed bond. The bond is in the amount of

$264,760.00 plus interest at the statutory rate. It appearing to the Court that such bond is

sufficient and acceptable to secure Plaintiff’s interest, the Court approves said bond.

Accordingly, the execution of Final Judgment is stayed pending decision of appeal in this matter.

       IT IS ORDERED that Defendant’s supersedeas bond is approved and subsequently,

enforcement of such jury verdict and Final Judgment and any other proceeding in connection

with matters in this action, is stayed pending the disposition of Defendant’s appeal.



                                             s/ S. Thomas Anderson
                                             S. THOMAS ANDERSON
                                             CHIEF UNITED STATES DISTRICT JUDGE


                                             Date: August 18, 2020
